 


110 HRES 1478 IH: Supporting the goals and ideals of 
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1478 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2008 
Mr. Pallone (for himself and Mr. Hall of Texas) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals and ideals of National Falls Prevention Awareness Day to raise awareness and encourage the prevention of falls among older adults. 
 
 
Whereas older adults value their independence and a fall can significantly limit their ability to remain self-sufficient;  
Whereas falls are the leading cause of death from unintentional injuries among older adults in the United States;  
Whereas older adults are by far the population at greatest risk for falling unintentionally, with more than 1/3 of all people 65 years or older falling each year;  
Whereas older adults who fall once are 2 to 3 times more likely than adults who have not fallen to fall again;  
Whereas, in 2000, the Bureau of the Census reported that more than 34,800,000 adults older than the age of 65 live in the United States, and that number is expected to grow to almost 55,000,000 by 2020;  
Whereas 20 to 30 percent of older adults who fall suffer moderate to severe injuries, such as bruising, hip fractures, and head traumas;  
Whereas, in 2005, falls resulted in nearly 1,800,000 older adults being treated in emergency departments and more than 433,000 older adults being hospitalized;  
Whereas, in 2005, nearly 16,000 people aged 65 and older died from injuries related to unintentional falls;  
Whereas the Centers for Disease Control and Prevention report that the mortality rate from falls among older adults increased 45 percent between 2000 and 2004;  
Whereas the total in direct costs associated with both fatal and non-fatal falls is more than $19,000,000,000 annually for hospitalization, emergency department visits, and outpatient care;  
Whereas the Centers for Disease Control and Prevention estimate that if the rate of increase in falls is not stemmed, annual direct treatment costs will reach $43,800,000,000 by 2020, with an annual cost under the Medicare program of $32,400,000,000;  
Whereas evidence-based programs show promise in reducing falls and facilitating cost-effective interventions, such as comprehensive clinical assessments, exercise programs to improve balance and health, management of medications, correction of vision, and reduction of home hazards;  
Whereas, on April 23, 2008, the Safety of Seniors Act of 2007 (Public Law 110–202) was enacted, amending the Public Health Service Act to create a national education campaign aimed at older adults, their families, and healthcare providers, and injury prevention programs that focus on the reduction and prevention of falls among older adults; and  
Whereas the Falls Free Coalition Advocacy Work Group, its numerous supporting organizations and all other supportive organizations, have designated September 22 as National Falls Prevention Awareness Day and should be commended for their efforts to raise awareness and to promote greater understanding, research, and pilot programs to prevent falls among older adults: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Falls Prevention Awareness Day as recognized by Falls Free Coalition;  
(2)commends the National Falls Free Coalition and all other supportive organizations for their efforts to promote awareness about preventing and reducing falls among older people in the United States;  
(3)encourages the private sector, the public health community, healthcare providers, advocacy organizations, and Federal, State, and local governments to work together to increase education and awareness about the prevention of falls; and  
(4)urges national and community organizations, businesses, individuals, and the media to use National Falls Prevention Awareness Day to promote awareness of this important public health problem in an effort to reduce the incidence of falls among older people in the United States.  
 
